Citation Nr: 9914193	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-37 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for mastoid problems of the 
right ear requiring surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to October 
1947 and from August 1948 to July 1951.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).     


REMAND

The veteran's service medical records indicate that he was 
treated for possible cholesteatoma in May 1947.  He seeks 
service connection for a mastoid problem.  He was examined in 
August 1995 by an  examiner who did not have the veteran's 
records.  The examiner stated that without the records it was 
difficult to say whether the veteran's ear problems in 
service were related to his current disease process, a 
chronic perforation which appeared to have evidence of a 
cholesteatoma.  

The veteran was afforded an ear examination in January 1998.  
The examiner found that the left ear had an approximately 40 
percent perforation of the central tympanic membrane with 
some clear drainage.  He stated that the chronic ear disease 
was likely related to chronic ear infections as well as 
cholesteatoma.  It is not clear that the examiner related the 
chronic ear infections back to the veteran's service.  

In its current state, the record is not clear regarding what 
ear condition(s) the veteran currently has, and how it (they) 
relate to his active service.  The most recent treatment 
records are dated in June 1995.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).
1.  The RO should contact the veteran and 
request the names and addresses of all 
health care providers, private and VA, 
who have treated him for ear disorders 
since service.  This should also include 
any examinations given to the veteran as 
part of his employment.  If any of the 
health care providers are deceased or are 
unavailable, the veteran should so 
indicate.  After acquiring the necessary 
releases from the veteran, the RO should 
obtain copies of all records pertaining 
to the ear disability for association 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA otolaryngology examination to 
determine the severity and extent of any 
impairment.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The otolaryngologist 
should specifically note any disease or 
diseases of the ear observed and render 
an opinion regarding whether it is more 
likely than not that any disability 
identified is related to the veteran's 
active service.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue in 
question.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the claims file, including the above requested 
evidence, should be returned to this Board for appellate 
review, if in order.  The veteran requires no action until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


